DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2017-136395, filed in  Japan on July 12, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 3, 2020, the IDS submitted on January 29, 2020 and the IDS submitted on July 7, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0029389 to Masanori.
Regarding claim 1, Masanori teaches an imaging apparatus comprising an imaging section including a first pixel capable of receiving light in a first polarization direction (e.g., a first pixel of image pickup device 52 of fig. 3, under effect of the polarization control device 63, in one particular orientation, [0084]), and a second pixel capable of receiving light in a second polarization direction different from the first polarization direction (e.g., a second pixel of image pickup device 52 of fig. 3, under effect of the polarization control device 63, in another particular orientation; the Examiner notes that the claim, as currently written, does not limit the structure of the pixels, and only requires that they are capable of receiving light in different polarization directions, and not necessarily at the same instance), a detection section detecting an orientation of the imaging section ([0082-84], gyro sensor 53) and an image generating section generating, on a basis of signals for the first and second pixels, an image corresponding to a polarization direction corresponding to a detection result from the detection section ([0082-85], image supplied from image pickup device).
Regarding claim 20, Masanori teaches an image generating method executed by an imaging apparatus that includes an imaging section including a first pixel capable of receiving light in a first polarization direction and a second pixel capable of167SP369175 receiving light in a second polarization direction different from the first polarization direction (e.g., a first pixel of image pickup device 52 of fig. 3, under effect of the polarization control device 63, in one particular orientation, and a second pixel of image pickup device 52 of fig. 3, under effect of the polarization control device 63, in another particular orientation; the Examiner notes that the claim, as currently written, does not limit the structure of the pixels, and only requires that they are capable of receiving light in different polarization directions, and not necessarily at the same instance), the image generating method comprising a step of detecting an orientation of the imaging section (e.g., [0082-84]), and a step of generating, on a basis of signals for the first and second pixels, an image corresponding to a polarization direction corresponding to a detection result of the detecting step ([0082-85], image supplied from image pickup device).

Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2019/0273856 to Hirasawa et al. (PCT filed on October 26, 2017) teaches a method and apparatus including an imaging section comprising a polarizer-stacked imaging element (figs. 11 and 12, element 162; [0282-0295]) that can obtain four different polarization images, as well an embodiment directed to detecting an orientation of the imaging section (fig. 14; [0411], gyroscope). 0302])
U.S. Patent Publication No. 2013/0215238 to Yamazaki teaches a similar apparatus and method for coordinating orientation and polarization of images (note, para. [0105)].
 	
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697